 

Exhibit 10.4

 

Xhibit LLC

 

Unit Exchange Agreement

 

This Agreement is made as of this 9th day of August, 2011, by and among Xhibit
LLC, a Nevada limited liability company, with its principal office at 774 Mays
Blvd. #10-343, Incline Village, Nevada 89451 (the “Company”), Chris Richarde
(“Richarde”) whose address 560 Village Drive, #26, Incline Village, NV 89450,
and Jason Hrissikopoulos (“Hrissikopoulos”) whose address is 16035 Inglewood
Road N.E., Kenmore, WA 98028 (Richarde and Hrissikopoulos are referred to
individually as a “Member” or collectively as the “Members”).

 

I. Recitals.

 

a.           Each Member owns the respective number of membership units of
Stacked Digital, LLC, a Washington limited liability company (“Stacked
Digital”), Spyfire Interactive, LLC, a Nevada limited liability company
(“Spyfire”), and Hrizzo, LLC, a Washington limited liability company (“Hrizzo”),
set out opposite that person’s name in column 2 to Exhibit A to this Agreement
(the “Stacked Digital Units”, the “Spyfire Units” and the “Hrizzo Units”,
respectively);

 

b.           The Company wishes to acquire all the Stacked Digital Units,
Spyfire Units and Hrizzo Units (collectively, the “Exchange Units”) in exchange
for the number of membership units of the Company set out opposite that person’s
name in column 3 to Exhibit A to this Agreement (the “Company Units”) on the
terms and subject to the conditions set forth in this Agreement; and

 

c.           Each of the Members has agreed to exchange the Exchange Units for
the Company Units on the terms and subject to the conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties hereto agree as follows:

 

II. Agreement.

 

1.          Plan of Reorganization. The Company and the Members have agreed to a
plan of reorganization (the “Plan of Reorganization”). A copy of the Plan of
Reorganization is attached to this Agreement as Exhibit B. The parties to this
Agreement shall promptly take such actions that are necessary or appropriate to
implement the Plan of Reorganization.

 

 

 

 

2.           Exchange of Membership Units. Subject to the terms and conditions
of this Agreement, each Member hereby agrees to assign, transfer and deliver to
the Company prior to or at the Closing the number of Exchange Units listed
opposite that Member’s name in column 2 of Exhibit A to this Agreement in
exchange for the issue and delivery by the Company at the Closing of the number
of fully paid and non-assessable Company Units listed opposite the name of the
Member in column 3 of Exhibit A. The Exchange Units to be transferred to the
Company pursuant to this Agreement shall be transferred cum distribution with
respect to any distributions payable to members of record at any record date
prior to the Closing. All taxes, if any, levied with respect to the transfer of
the Exchange Units and the issue of the Company Units pursuant to this Agreement
shall be paid by the Company.

 

3.           Closing. The Closing for the exchange of shares described in
paragraph 3 of this Agreement shall take place at the offices of Invicta Law
Group, PLLC, 1000 Second Avenue, Suite 3310, Seattle, WA 98104-1019 on or before
August 15, 2011 at 10:00 A.M. local time or at such other place and time as the
parties to this Agreement shall agree. At the Closing, the Members will deliver
to the Company the certificates (or other evidence of ownership satisfactory to
the Company) for the Exchange Units, duly endorsed for transfer or with duly
executed transfer powers attached. At the Closing, the Company will deliver to
the Members the certificates (or other evidence of ownership satisfactory to the
Members) for the Company Units to be issued to the Members pursuant to this
Agreement.

 

4.           Representations and Warranties

 

a.           The Company. The Company hereby makes to the Members the following
representations and warranties, each of which is material and is being relied
upon by the Members, is true and correct at the date hereof, shall be true and
correct at the date of the Closing and shall survive the Closing:

 

i.            Organization and Standing of the Company. The Company is a limited
liability company duly organized validly existing and in good standing under the
laws of the state of Nevada and has all requisite corporate power and authority
to carry on its business and to own all the property now owned by it. A true and
correct copy of the Company’s Articles of Organization, as amended and now in
effect, is attached as Exhibit 3.a.i to this Agreement.

 

ii.         Capitalization of the Company. At the Closing, (A) the Company will
issue to the Members 26,345,200 Company Units; (B) all of the Company Units to
be issued to the Members pursuant to this Agreement will have been duly
authorized and when issued in accordance with this Agreement, will be validly
issued, fully paid, not subject to further assessment or call and without
personal liability attaching to them, and will be authorized, subscribed and
paid up pursuant to, and within the limitations contained in, such appropriate
and effective permits and consents of the applicable government authorities as
required by law; and (C) the Company will issue to the Members, and the Members
will receive, good and valid legal and beneficial title to the Company Units to
be issued to the Members pursuant to this Agreement, free and clear of all
encumbrances except as set forth in that certain Operating Agreement of the
Company dated as of August 8, 2011.

 

iii.         Managers. The Manager of the Company as of the date of this
Agreement is XHIBIT Management Corp., a Nevada corporation.

 

- 2 -

 

 

iv.         Taxes. The Company has filed all United States federal, state,
county and local returns and reports which were required to be filed on or prior
to the date hereof in respect of all income, withholding, franchise, payroll,
excise, property, sales, use, value-added or other taxes or levies, imposts,
duties, license and registration fees, charges, assessments or withholdings of
any nature whatsoever (together, “Taxes”), and has paid all Taxes (and any
related penalties, fines and interest) which have become due pursuant to such
returns or reports or pursuant to any assessment which has become payable, or,
to the extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of the Company and adequate reserves
therefore have been established. 

 

v.           Compliance with Law. The Company is in compliance with all
applicable federal, state, local and foreign laws and regulations relating to
the protection of the environment and human health. There are no claims,
notices, actions, suits, hearings, investigations, inquiries or proceedings
pending or, to the knowledge of the Company, threatened against the Company that
are based on or related to any environmental matters or the failure to have any
required environmental permits, and there are no past or present conditions that
the Company has reason to believe are likely to give rise to any material
liability or other obligations of the Company under any environmental laws.

 

vi.         Litigation. To the Company’s knowledge, there is no claim, dispute,
action, suit, proceeding or investigation pending or, to the knowledge of the
Company, threatened, against or affecting the business of the Company, or
challenging the validity or propriety of the transactions contemplated by this
Agreement, at law or in equity or admiralty or before any federal, state, local,
foreign or other governmental authority, board, agency, commission or
instrumentality, nor to the knowledge of the Company, has any such claim,
dispute, action, suit, proceeding or investigation been pending or threatened,
during the twelve month period preceding the date hereof. There is no
outstanding judgment, order, writ, ruling, injunction, stipulation or decree of
any court, arbitrator or federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality, against or materially
affecting the business of the Company. The Company has not received any written
or verbal inquiry from any federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality concerning the possible
violation of any law, rule or regulation or any matter disclosed in respect of
its business. 

 

vii.         Governmental Consents. At the Closing, all necessary or appropriate
consents, approvals, authorizations or other action by, or filing, registration
or qualification with, any administrative or governmental body of any
jurisdiction required of the Company in connection with the execution, delivery
and performance of this Agreement by the Company and the issue, exchange and
delivery by the Company of the Company Units to be issued to the Members
pursuant to this Agreement will have been obtained or made, as the case may be.

 

- 3 -

 

 

viii.         Due Execution, Delivery and Performance. Neither the execution and
delivery of this Agreement by the Company nor the performance by the Company of
any of its obligations under this Agreement: (a) conflicts with or will result
in a breach of any laws, regulations or orders of any applicable jurisdiction
which are binding on the Company, or any of the terms, conditions or provisions
of the Certificate of Formation of the Company (as in effect on the date of this
Agreement and on the date of the Closing) or of any agreement or instrument to
which the Company is a party or by which it is bound; (b) constitutes or will
constitute a default or will relieve the other party of its obligations under
any such agreement or instrument; or (c) will result in the creation or
imposition of any encumbrance of any nature whatsoever upon any of the property
or assets of the Company, or in any way impair the rights granted or agreed to
be granted to the Members hereunder.

 

ix.         Corporate Action. At the Closing, the execution and delivery of this
Agreement by the Company and the performance of its covenants and undertakings
in accordance with this Agreement will have been duly authorized by all
requisite corporate action, and the Company has the corporate power and
authority to enter into this Agreement and to perform the covenants and
undertakings to be performed by the Company hereunder. Upon execution and
delivery, this Agreement will constitute the legal, valid and binding
obligations of the Company, enforceable in accordance with its terms.

 

b.           The Members. Except for (ix)-(xii) below which are made by Richarde
and Hrissikopoulos individually, for purposes of this Agreement, (i) Richarde
will make the following representations and warranties with respect to SpyFire
and Stacked Digital, and (ii) Hrissikopoulos will make the following
representations and warranties with respect to Hrizzo and Stacked Digital, each
of which is material and is being relied upon by the Company, is true and
correct at the date hereof, shall be true and correct at the date of the Closing
and shall survive the Closing:

 

i.            Organization and Standing of the Exchange Companies. Spyfire is a
limited liability company duly organized validly existing and in good standing
under the laws of the state of Nevada and has all requisite corporate power and
authority to carry on its business and to own all the property now owned by it.
Hrizzo is a limited liability company duly organized validly existing and in
good standing under the laws of the state of Washington and has all requisite
corporate power and authority to carry on its business and to own all the
property now owned by it. Stacked Digital is a limited liability company duly
organized validly existing and in good standing under the laws of the state of
Washington and has all requisite corporate power and authority to carry on its
business and to own all the property now owned by it. A true and correct copy of
each Exchange Company’s Certificate of Formation, as amended and now in effect,
is attached as Exhibit 3.b.i. to this Agreement.

 

ii.         Capitalization of the Company. At the Closing, (A) each Exchange
Company has issued and outstanding the number of membership units set out
opposite its name:

 

- 4 -

 

 

Spyfire 10,000,000 Stacked Digital 10,000 Hrizzo 10,000    

 

(B) all of the Exchange Units to be exchanged to the Company pursuant to this
Agreement have been duly authorized, are validly issued, fully paid, not subject
to further assessment or call and without personal liability attaching to them,
and are authorized, subscribed and paid up pursuant to, and within the
limitations contained in such appropriate and effective permits and consents of
the applicable government authorities as required by law; and (C) the Members
will assign to the Company, and the Company will receive, good and valid legal
and beneficial title to the Exchange Units pursuant to this Agreement, free and
clear of all encumbrances.

 

iii.         Managers. The Managers of the Exchange Companies as of the date of
this Agreement are set forth below:

 

Spyfire Chris Richarde Stacked Digital Chris Richarde and Jason Hrissikopoulos
Hrizzo Jason Hrissikopoulos

 

iv.         Taxes.  Each of the Exchange Companies has filed all returns and
reports which were required to be filed on or prior to the date hereof, and has
paid all Taxes (and any related penalties, fines and interest) which have become
due pursuant to such returns or reports or pursuant to any assessment which has
become payable, or, to the extent its liability for any Taxes (and any related
penalties, fines and interest) has not been fully discharged, the same have been
properly reflected as a liability on the books and records of the Exchange
Companies and adequate reserves therefore have been established. All such
returns and reports filed on or prior to the date hereof have been properly
prepared and are true, correct (and to the extent such returns reflect judgments
made by the Exchange Companies such judgments were reasonable under the
circumstances) and complete in all material respects.

 

v.           Litigation. To their knowledge, there is no claim, dispute, action,
suit, proceeding or investigation pending or, to the knowledge of the Exchange
Companies, threatened, against or affecting the business of the Exchange
Companies, or challenging the validity or propriety of the transactions
contemplated by this Agreement, at law or in equity or admiralty or before any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality, nor to the knowledge of the Exchange Companies,
has any such claim, dispute, action, suit, proceeding or investigation been
pending or threatened, during the twelve month period preceding the date hereof.
There is no outstanding judgment, order, writ, ruling, injunction, stipulation
or decree of any court, arbitrator or federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, against or
materially affecting the business of the Exchange Companies. None of the
Exchange Companies has received any written or verbal inquiry from any federal,
state, local, foreign or other governmental authority, board, agency, commission
or instrumentality concerning the possible violation of any law, rule or
regulation or any matter disclosed in respect of its business. 

 

- 5 -

 

 

vi.         Governmental Consents. At the Closing, all necessary or appropriate
consents, approvals, authorizations or other action by, or filing, registration
or qualification with, any administrative or governmental body of any
jurisdiction required of the Members in connection with the execution, delivery
and performance of this Agreement by the Members and the exchange and delivery
by the Members of the Exchange Units to be assigned to the Company pursuant to
this Agreement will have been obtained or made, as the case may be.

 

vii.         Due Execution, Delivery and Performance. Neither the execution and
delivery of this Agreement by the Members nor the performance by the Members of
any of his obligations under this Agreement: (a) conflicts with or will result
1n a breach of any laws, regulations or orders of any applicable jurisdiction
which are binding on the Members or Exchange Companies, or any of the terms,
conditions or provisions of the Certificates of Formation of the Exchange
Companies (as in effect on the date of this Agreement and on the date of the
Closing) or of any agreement or instrument to which the Members or Exchange
Companies are a party or by which he or it is bound; (b) constitutes or will
constitute a default or will relieve the other party of its obligations under
any such agreement or instrument; or (c) will result in the creation or
imposition of any encumbrance of any nature whatsoever upon any of the property
or assets of the Members or Exchange Companies, or in any way impair the rights
granted or agreed to be granted to the Members hereunder.

 

viii.         Power and Authority. At the Closing, the Members have the power
and authority to enter into this Agreement and to perform the covenants and
undertakings to be performed by the Members hereunder. Upon execution and
delivery, this Agreement will constitute the legal, valid and binding
obligations of the Members, enforceable in accordance with its terms.

 

ix.          Purchase for Investment. 

 

1.          Each Member is acquiring the Company Units for investment for his
own account and not as nominees or agents, and not with a view to the resale or
distribution of any part thereof, and each Member has no present intention of
selling, granting any participation in, or otherwise distributing the same. The
Members further represent that he does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Company Units.

 

2.          Each Member understands that the Company Units are not registered
under the Securities Exchange Act of 1933, as amended (the “Act”) on the ground
that the sale and the issuance of securities hereunder is exempt from
registration under the Act, and that the Company’s reliance on such exemption is
predicated on the Member’s representations set forth herein. Each Member is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Act.

 

- 6 -

 

 

x.         Investment Experience. Each Member acknowledges that he can bear the
economic risk of this investment, and has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the investment in the Company Units.

 

xi.        Information. Each Member has carefully reviewed such information as
such he deemed necessary to evaluate an investment in the Company Units. To the
full satisfaction of each Member, he has been furnished all materials that he
has requested relating to the Company and the issuance of the Company Units
hereunder, and each Member has been afforded the opportunity to ask questions of
representatives of the Company to obtain any information necessary to verify the
accuracy of any representations or information made or given to him.
Notwithstanding the foregoing, nothing herein shall derogate from or otherwise
modify the representations and warranties of the Company set forth in this
Agreement, on which the Members have relied in making an exchange of the
Exchange Units for the Company Units.

 

xii.       Restricted Securities. Each Member understands that the Company Units
may not be sold, transferred, or otherwise disposed of without registration
under the Act or an exemption there from, and that in the absence of an
effective registration statement covering the Company Units or any available
exemption from registration under the Act, the Company Units must be held
indefinitely. Each Member is aware that the Company Units may not be sold
pursuant to Rule 144 promulgated under the Act unless all of the conditions of
that Rule are met. Among the conditions for use of Rule 144 may be the
availability of current information to the public about the Company.

 

5.           Conditions to Closing.

 

a.           Each and all of the obligations and duties of the Company under
this Agreement are expressly conditional upon, and subject to the fulfillment
of, prior to or at the Closing, each of the following conditions:

 

(i)          the representations and warranties of the Members provided for in
this Agreement shall be true and correct in all material respects at the time of
the Closing, as though made at that time; and

 

(ii)         all notices (if any) required to be given under all applicable laws
by the Members with respect to the transactions to be consummated pursuant to
this Agreement shall have been given in accordance with such laws.

 

b.           Each and all of the obligations and duties of the Members under
this Agreement are expressly conditional upon, and subject to the fulfillment
of, prior to or at the Closing, each of the following conditions:

 

- 7 -

 

 

(i)          the representations and warranties of the Company provided in this
Agreement shall be true and correct in all material respects at the time of the
Closing, as though made at that time; and

 

(ii)         all notices (if any) required to be given under all applicable laws
by the Company with respect to the transactions to be consummated pursuant to
this Agreement shall have been given in accordance with such laws.

 

6.           Covenants.

 

a.           Further Assurances.  Each of the Parties shall use its reasonable
commercial efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for such party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions of this Agreement and to consummate the transactions
contemplated herein.

 

b.           Distributions. On or before the Closing Date, the Members may, in
their sole desecration, cause their respective Exchange Company to allocate and
make distribution of cash in the amounts determined by such Members.

 

c.           Blue Sky Laws. The Company shall take any action (other than
qualifying to do business in any jurisdiction in which it is not now so
qualified) required to be taken under any applicable state securities laws in
connection with the issuance of the Company Units in connection with this
Agreement.

 

d.           Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the party incurring such fees or expenses,
whether or not this Agreement is consummated.

 

e.           Indemnification and Insurance.

 

i.            For a period of one year following the Closing Date, the Members
hereby agree as to their respective Representations and Warranties as set forth
in this Agreement to indemnify the Company, each of the managers, officers and
agents of the Company as of the Closing against any loss, liability, claim,
damage or expense (including, but not limited to, any and all expense
whatsoever, including reasonable attorneys’ fees, reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened or any claim whatsoever), to which it or they may become subject to
or rising out of or based on any inaccuracy appearing in or misrepresentation
made in this Agreement.  The indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions contemplated
hereby and termination of this Agreement.

 

- 8 -

 

 

ii.         The Company hereby agrees to indemnify the Members as of the Closing
against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever, including reasonable attorneys’
fees, reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened or any claim whatsoever), to which it or
they may become subject arising out of or based on any inaccuracy appearing in
or misrepresentation made in this Agreement. The indemnification provided for in
this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement. 

 

7.           General Provisions.

 

a.           All notices, demands or other communications under this Agreement
shall be given or made in writing, and shall be delivered personally, or sent by
certified or registered mail, with return receipt requested to the addresses set
forth in this Agreement. Any notice, demand or other communication given or made
by mail in the manner prescribed in this section shall be deemed to have been
received five (5) days after the date of mailing.

 

b.           Each of the Parties hereto is executing and carrying out the
provisions of this Agreement in reliance upon the representations, warranties
and covenants and agreements contained in this agreement or at the closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other party or any other person other
than as specifically set forth herein. Except as specifically set forth in this
Agreement, representations and warranties and statements made by a party to in
this Agreement or in any document or certificate delivered pursuant hereto shall
not survive the Closing, and no claims made by virtue of such representations,
warranties, agreements and covenants shall be made or commenced by any party
hereto from and after the Closing.

 

c.           During the course of this transaction through Closing, each Party
agrees to make available for inspection all corporate books, records and assets,
and otherwise afford to each other and their respective representatives,
reasonable access to all documentation and other information concerning the
business, financial and legal conditions of each other for the purpose of
conducting a due diligence investigation thereof. Such due diligence
investigation shall be for the purpose of satisfying each party as to the
business, financial and legal condition of each other for the purpose of
determining the desirability of consummating the proposed transaction. The
Parties further agree to keep confidential and not use for their own benefit,
except in accordance with this Agreement any information or documentation
obtained in connection with any such investigation.

  

d.            Each party to this Agreement shall execute and deliver such other
documents and do such other acts and things as may be necessary or desirable to
carry out the terms, provisions and purposes of this Agreement.

 

- 9 -

 

 

e.           No amendment, interpretation or waiver of any of the provisions of
this Agreement shall be effective unless made in writing and signed by the
parties to this Agreement.

 

f.            This Agreement shall be binding upon and shall inure to the
benefit of each of the parties and their successors, heirs or permitted assigns,
as the case may be, and any such successors, heirs or assigns shall be deemed
substituted for the original party under the provisions of this Agreement.

 

g.           The failure to enforce or to require the performance at any time of
any of the provisions of this Agreement shall not be construed to be a waiver of
such provisions, and shall not affect either the validity of this Agreement or
any part hereof or the right of any party thereafter to enforce each and every
provision in accordance with the terms of this Agreement.

 

h.           This Agreement contains the entire agreement of the parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements between the parties, whether written or oral, with respect to the
subject matter of this Agreement. Each of the parties to this Agreement
acknowledges that, in agreeing to enter into this Agreement, it has not relied
on any representations or warranties other than those contained in this
Agreement.

 

i.            This Agreement and the relationships of the parties in connection
with the subject matter of this Agreement shall be governed by and determined in
accordance with the laws of the State of Nevada.

 

j.            If any severable provision of this Agreement is held to be invalid
or unenforceable by any judgment of a tribunal of competent jurisdiction, the
remainder of this Agreement shall not be affected by such judgment, and the
Agreement shall be carried out as nearly as possible according to its original
terms and intent.

 

k.          This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

l.            Headings contained in this Agreement are for convenience only and
shall not be used in the interpretation of this Agreement. References herein to
Sections and Exhibits are to the sections and exhibits, respectively, of this
Agreement. As used herein, the singular includes the plural, and the masculine,
feminine and neuter gender each includes the others where the context so
indicates.

 

- 10 -

 

 

IN WITNESS WHEREOF, the parties hereto have signed or caused this Agreement to
be signed by their duly authorized representatives as of the day and year first
above written.

 

Company:   Members:       Xhibit LLC     By: Xhibit Management Corp., its
Manager               /s/ Jason Hrissikopoulos     Jason Hrissikopoulos        
By: /s/ Chris Richarde   Chris Richarde, Its CEO               /s/ Chris
Richarde       Chris Richarde

 

- 11 -

 

 

Exhibit A

to

Unit Exchange Agreement

 

Column 1   Column 2   Column 3 Name and Address
of Members   Company and Number of
Exchange Units   Number and Class of
Company Units           Chris Richarde   Spyfire – 10,000,000   17,246,600 560
Village Drive, #26   Stacked Digital – 5,000     Incline Village, NV 89450      
            Jason Hrissikopoulos   Hrizzo – 10,000   9,098,600 16035 Inglewood
Road N.E., Kenmore, WA 98028   Stacked Digital – 5,000    

 

- 12 -

 

 

Exhibit B

to

Unit Exchange Agreement

 

XHIBIT, LLC

PLAN OF REORGANIZATION

 

This Plan of Reorganization (the “Plan”), which is dated as of August 8, 2011,
shall constitute the Plan of Xhibit, LLC, a Nevada limited liability company
(“Xhibit”) as adopted by the Manager of Xhibit.

 

It is intended that the transactions described in the Plan shall constitute a
tax free transfer of membership units of Xhibit.

 

The Manager of Xhibit is authorized, empowered and directed to execute and
deliver all documents and to do such other acts in the name of and on behalf of
Xhibit as it determines necessary or desirable in order to carry out the
purposes and intentions of this Plan. The Manager shall be held harmless by
Xhibit for any action taken by it in good faith under this Plan and for any
expense or liability incurred by it in connection with the Plan.

 

Xhibit was formed on July 18, 2011, under the laws of the state of Nevada.
Stacked Digital, LLC (“Stacked Digital”) was formed on April 11, 2010, under the
laws of the state of Washington. Hrizzo, LLC (“Hrizzo”) was formed on June 5,
2007, under the laws of the state of Washington. Spyfire Interactive, LLC
(“Spyfire”) was formed on October 27, 2005, under the laws of the state of
Nevada. At the date of this Plan, the number of units of Stacked Digital, Hrizzo
and Spyfire issued and outstanding are set forth in column 2 of Exhibit A
hereto.

 

The transactions described will be completed as soon as reasonably possible but
in any event not later than August 15, 2011. Xhibit will offer to issue (i)
17,246,600 Units to Richarde, and (ii) 9,098,600 Units to Hrissikopoulos in
exchange for the transfer to Xhibit of (x) 10,000 membership units of Stacked
Digital owned by Hrissikopoulos and Richarde, (y) 10,000 membership units of
Hrizzo owned by Hrissikopoulos, and (z) 10,000,000 membership units of Spyfire
owned by Richarde, each as set forth in column 2 of Exhibit A (collectively the
“Members”)

 

Assuming that the Members accept this exchange offer in full, Xhibit will issue
a total of 26,345,200 Units to the Members as set out in Exhibit A. Assuming
that all of the Members accept the exchange offer in full, subsequent to the
unit exchanges, Xhibit will acquire 100% of the issued and outstanding units of
Stacked Digital, Hrizzo and Spyfire.

 

- 13 -

